ITEMID: 001-73253
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ROZMAN v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1964 and lives in Celje.
6. On 27 December 1996 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 8 October 1998 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,104,500 tolars (approximately 8,780 euros) for the injuries sustained.
Between 15 March 1999 and 5 May 2003 the applicant made six requests that a date be set for a hearing.
Between 5 September 2000 and 4 June 2004 the applicant lodged five preliminary written submissions and/or adduced evidence.
Of the three hearings held between 4 December 2000 and 8 September 2004 none was adjourned at the request of the applicant.
On 5 November 2001 the judge presiding the case was appointed to the Celje Higher Court (Višje sodišče v Celju) and the case was transferred to a new judge.
During the proceedings the court appointed a medical expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 1 December 2004.
8. On 3 December 2004 the applicant appealed to the Celje Higher Court.
The proceedings are still pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
